Case 8:19-cr-00490-MSS-CPT Document12 Filed 10/16/19 Page 1 of 6 PagelD 27

+ tw ft

UNITED STATES DISTRICT COURT !° 027 56 2% 2:10
MIDDLE DISTRICTOFFLORIDA
TAMPA DIVISION RDOLE DISTRICT FLORIDA

UNITED STATES OF AMERICA z
. CASE NO, 8:4 or yae\ 35
18 U.S.C. § 2252(a)(2)

MATTHEW WILLIAM JOSEPH ENHOFFER 18 U.S.C. § 2252(a)(4)(B)
INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about June 15, 2018, in the Middle District of Florida, and
elsewhere, the defendant,
MATTHEW WILLIAM JOSEPH ENHOFFER,
did knowingly distribute a visual depiction using any means and facility of
interstate and foreign commerce, and that had been shipped and transported in
and affecting interstate and foreign commerce, by any means including by
computer, when the production of the visual depiction involved the use of a
minor engaging in sexually explicit conduct, and the visual depiction was of

such conduct.

In violation of 18 U.S.C. § 2252(a)(2) and (b)(1).
Case 8:19-cr-00490-MSS-CPT Document 12 Filed 10/16/19 Page 2 of 6 PagelD 28

COUNT TWO
On or about July 17, 2018, in the Middle District of Florida, and
elsewhere, the defendant,
MATTHEW WILLIAM JOSEPH ENHOFFER,
did knowingly distribute a visual depiction using any means and facility of
interstate and foreign commerce, and that had been shipped and transported in
and affecting interstate and foreign commerce, by any means including by
computer, when the production of the visual depiction involved the use of a
minor engaging in sexually explicit conduct, and the visual depiction was of
such conduct.
In violation of 18 U.S.C. § 2252(a)(2) and (b)(1).
COUNT THREE
Beginning on an unknown date, but no later than on or about
September 11, 2019, in the Middle District of Florida, and elsewhere, the
defendant,
MATTHEW WILLIAM JOSEPH ENHOFFER,
did knowingly possess and access with intent to view a matter, which
contained a visual depiction that had been shipped and transported using any
means and facility of interstate and foreign commerce, including by computer,

and when the production of the visual depiction involved the use of a minor
Case 8:19-cr-00490-MSS-CPT Document12 Filed 10/16/19 Page 3 of 6 PagelD 29

engaging in sexually explicit conduct and the visual depiction was of such
conduct, and the depiction involved a prepubescent minor and a minor who
had not attained 12 years of age.

In violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2).

FORFEITURE

IL, The allegations contained in Counts One, Two, and Three are
incorporated by reference for the purpose of alleging forfeiture, pursuant to the
provisions of 18 U.S.C. § 2253.

Ze. Upon conviction of a violation of 18 U.S.C. §§ 2252(a)(2) and/or
2252(a)(4)(B), the defendant, shall forfeit to the United States, pursuant to 18
U.S.C. § 2253:

a. Any visual depiction described in 18 U.S.C. §§ 2251, 2251A,
or 2252, 2252A, 2252B, or 2260 of chapter 110 of Title 18, or
any book, magazine, periodical, film, videotape, or other
matter which contains any such visual depiction, which was

produced, transported, mailed, shipped, or received in
violation of chapter 110;

b. Any property, real or personal, constituting or traceable to
gross profits or other proceeds obtained from such offense;
and

GS Any property, real or personal, used or intended to be used to

commit or to promote the commission of such offense or any
property traceable to such property.

3 The property to be forfeited includes, but is not limited to, the

following: Apple Mac G5 desktop computer, Apple MacBook Pro laptop
Case 8:19-cr-00490-MSS-CPT Document 12 Filed 10/16/19 Page 4 of 6 PagelD 30

computer, Apple MacBook Air laptop computer, Apple iPad, Apple iPhone
X, and Dell Inspiron 8600 laptop computer.
4. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
person;

Cc has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e has been commingled with other property which cannot be

subdivided without difficulty;
Case 8:19-cr-00490-MSS-CPT Document 12 Filed 10/16/19 Page 5 of 6 PageID 31

the United States shall be entitled to forfeiture of substitute property pursuant
to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b).

A-ERUE BILL,

Foreperson™ ve

MAR CHAPA Lo

 

 

Lisa M1. Thelwell \

Assistant United States Attorney

aula Caoleg

Amanda L. Riedel
Assistant United States Attorney
Acting Chief, Special Victims Section
FORM OBD-34
October 19

Case 8:19-cr-00490-MSS-CPT Document12 Filed 10/16/19 Page 6 of 6 PagelD 32
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida —
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.

MATTHEW WILLIAM JOSEPH ENHOFFER

 

INDICTMENT

Violations: 18 U.S.C. § 2252(a)(2) and 18 U.S.C. § 2252(a)(4)\(B)

“hal —

AU Ferepetfont

 

Filed in open court this 16th day

of October, 2019.

 

Clerk

 

Bail $

 

 

GPO 863 525
